DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.

Response to Amendment
The amendment of 07/11/2022 has been entered.
Disposition of claims: 
Claim 3 has been canceled.
Claims 11-12 have been added.
Claim 1-2 and 4-12 are pending.
Claims 1 and 9 have been amended.
The amendments of claims 1-2 and 9 and the cancellation of claim 3 have overcome the objections of claims 1-3 and 9 set forth in the last Office Action. The objections have been withdrawn.
The amendments of claim 1 and 9 have overcome the rejections of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 2013/0057397 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Park) in view of Anemain et al. (US 2019/0312203 A1, hereafter Anemain) set forth in the last Office Action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the third paragraph of page 15 through the third paragraph of page 16 of the reply filed 07/11/2022 regarding the rejections of claims 1-10 under 35 U.S.C. 103 over Park/Anemain set forth in the Office Action of 04/19/2022 have been considered. 
Applicant argues that Park and Anemain do not teach or suggest a compound wherein “X” can be N-L3-Ar3 as claimed.
Those claims have been withdrawn, rendering the arguments moot. 
Applicant’s arguments see the fourth paragraph of page 16 through the third paragraph of page 17 of the reply filed 07/11/2022 regarding new claims 11-12 have been considered. 
Applicant argues that the benzene ring to the left of the ring including the N-L-Ar1 moiety in Park dos not share a double bond with the ring including the N-L-Ar1 moiety.
Respectfully, the Examiner does not agree.
The following figure compares the structure of Applicant’s Formula 2 of the new claim 11 with the structure of Formulas 1 and 2 of Park.

    PNG
    media_image1.png
    527
    825
    media_image1.png
    Greyscale

As Applicant indicated, the ring including N-L1-Ar1 of Applicant’s Formula 1 shares a double bond with the middle benzene ring which includes substituents (R2)b (see the double bond pointed by an arrow in the figure above). As Applicant argues, it appears that the ring including N-L-Ar1 of Park’s Formula 1 does not share a double bond with the middle benzene ring which includes substituents R5 and R6 (see the single bond pointed by an arrow in the figure above). However, the figure of Formula 1 of Park is only one presentation of compound structure. The compounds of Park is directed to the heteroaromatic polycyclic structure which shares a double bond between the middle benzene ring having substituents R5 and R6 and the ring having an N-L-Ar1 moiety.
First, Park discloses that the chemical Formula 1 can be represented by the chemical Formula 2 or 3 (page 15, paragraph 4). The chemical Formula 2 of Park is a sub-genus of the chemical Formula 1. In the structure of the chemical Formula 2 of Park, the double bond is shared by the middle benzene ring having substituents R5 and R6 with the ring including the N-L-Ar1 moiety (see the double bond pointed by an arrow in the figure above). Thus, the compound of Park is directed to a heteroaromatic polycyclic compound wherein a double bond is shared by the middle benzene ring having substituents R5 and R6 and the ring having an N-L-Ar1 moiety.
Second, a benzene ring has two resonating Kekule structures, wherein the bond between two neighboring atoms (see the position pointed by the arrows in the figure below) within the benzene ring can be presented by a single bond or double bond in two resonating structures, as evidenced by Matar et al. (Sami Matar et al. (2001) Chemistry of Petrochemical Processes (2nd Edition), Ch. 2 Hydrocarbon Intermediates, Elsevier, page 40-41). The middle benzene ring which includes substituents R5 and R6 in the Formula 1 of Park can be presented by two resonating structures. The figure of Formula 1 of Park in the disclosure is only one resonating structure. The other resonating structure has a double bond shared between the middle benzene ring and the ring including the N-L-Ar1 moiety, similarly as the Formula 2 of Park shows.

    PNG
    media_image2.png
    233
    460
    media_image2.png
    Greyscale

For at least this reason, the applicant’s argument is not found to be persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2 and 11, Applicant claims Formula 1 in claim 1, Formulas 2-7 in claim 2, and Formulas 2, 4-5, and 7 in claim 11.
Each of the Formulas 1-7 includes the benzene ring substituted by (R3)c. However, none of claims 1, 2, and 11 claims what the variable c is required to be. It is unclear what value meets the limitation of c of the (R3)c.
For the purpose of prosecution, the Examiner interprets the limitation to mean that c is an integer of 0 to 3.
Regarding claims 2, 4-10, and 12, claims 2, 4-10, and 12 are rejected due to the dependency from claims 1 and 11.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, Applicant recites “8) Ra and Rb each … wherein RC and Rd may form a spiro compound by forming a ring.”
It appears that there is no structure or formula including RC and Rd. It is unclear what structure or formula are RC and Rd. It is unclear what structure or formula can form a spiro compound by forming a ring.
For the purpose of prosecution, the Examiner interprets claim 1 as the claim limitation “wherein RC and Rd may form a spiro compound by forming a ring” is removed. That is, claim 1 does not claim RC and/or Rd.
Regarding claims 2 and 4-10, claims 2 and 4-10 are rejected due to the dependency from claim 1.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, Applicant claims Compounds P-9 through P-111.
The chemical structure of some of compounds are illegible rendering the claim indefinite. For example, the functional groups and heteroatoms are illegible in some of compounds including at least Compounds P-28 and P-90 (see the functional groups and the atoms pointed by arrows in the figure below).

    PNG
    media_image3.png
    373
    244
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    352
    304
    media_image4.png
    Greyscale

It is noted that Compounds P-28 and P-90 are not all indefinite examples. There are multiple compounds from P-9 through P-111 which includes illegible atom(s) and/or functional groups.
For the purpose of prosecution, the Examiner interprets that each of Compounds P-9, P-10, P-17 through P-20, P-24, P-25, P-27, P-28, P-30 through P-41, P-45 through P-50, P-53, P-54, P-56, P-57, P-59, P-60 through P-64, P-71, P-72 through P-76, P-79, P-80, P-82, P-83, P-85 through P-90, P-93 through P-100, P-103 through P-106, P-108, P-109, and P-111 of claim 12 is identical to the Compounds P-9, P-10, P-17 through P-20, P-24, P-25, P-27, P-28, P-30 through P-41, P-45 through P-50, P-53, P-54, P-56, P-57, P-59, P-60 through P-64, P-71, P-72 through P-76, P-79, P-80, P-82, P-83, P-85 through P-90, P-93 through P-100, P-103 through P-106, P-108, P-109, and P-111 of paragraph [090]-[095] of the instant specification.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 2013/0057397 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Park) in view of Anemain et al. (US 2019/0312203 A1, hereafter Anemain).
Regarding claims 11-12, Park discloses a compound having a general structure of Formula 1 ([041] of the original document; pages 11-15 of the translated document) and exemplifies Compound P-12 ([072]), as shown below.

    PNG
    media_image5.png
    311
    735
    media_image5.png
    Greyscale

In Formula 1, R1-R4 and R7-R10 can be hydrogen or –L-N(R’)(R”); when each of R1-R4 is hydrogen, at least one of R7-R10 is not hydrogen; when each of R7-R10 is hydrogen, at least one of R1-R4 is not hydrogen; X and Y can be S; each of m and n can be 0 or 1 except when both m and n are 0; L can be a single bond; Ar1 can be an C6-C60 aryl group; R’ and R” can be each independently a C6-C60 aryl group or a fluorenyl group (pages 11, last paragraph through page 15, paragraph 4).
The arylamine group of Compound P-12 of Park is substituted to the substitution position 2 of the spirobifluorene unit, which is different from the substitution position of the arylamine group of Applicant’s Formulas 2, 4-5, and 7 of claim 11; however, the Formula 1 of Park does limit the substitution position of the arylamine group (“–L-N(R’)(R”)”); that is, the arylamine group can be substituted to any substitution position of the spirobifluorene structure (page 11, last paragraph through page 12, the first paragraph).
Anemain discloses an arylamine compound including a spirobifluorene substituent used as the hole transporting layer material or a host material of the light emitting layer of an organic electric element (Formula (1) in “organic electroluminescent device” in Abstract; [061]).
Anemain discloses the external quantum efficiency (EQE) and the device lifetime (LT80) of the organic electric elements comprising Compound HTM1 (Device E1) wherein the arylamine is substituted to the spirobifluorene structure via the substitution position 4 of the spirobifluorene unit, and comparative Compound HTMv1 (Device V1) wherein the arylamine is substituted to the spirobifluorene structure via the substitution position 2 (Tables 1 and 2).

    PNG
    media_image6.png
    434
    610
    media_image6.png
    Greyscale

Anemain teaches that the device comprising Compound HTM1 wherein the arylamine is substituted to the spirobifluorene unit through the substitution position 4 provides higher EQE and longer lifetime (compares EQE and LT80 in device E1 vs. device V1 in Tables 1-2; and [110]).
The only difference between the device E1 and the device V1 is the substitution position of the arylamine group of the spirobifluorene compound; thus, the disclosed advantages (i.e. higher EQE and longer lifetime) stems from the effect of the substitution position.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound P-12 of Park by changing the substitution position of the arylamine group from the substitution position 2 to the substitution position 4 of the spirobifluorene group, as taught by Anemain.
The motivation for doing so would have been to provide the organic electric element comprising the compound with higher EQE and longer lifetime, based on the teachings of Anemain.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the scope of Formula 1 of Park allows the arylamine group to be substituted to any substitution position of the spirobifluorene structure including the positions 2 and 4; thus, change of the substitution position from 2 to 4 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, there are only four distinguishable substitution positions on the spirobifluorene unit with respect to the arylamine substitution (i.e. 1, 2, 4, and 4 positions in the figure above). The four possible compounds wherein the arylamine group is substituted to 1 through 4 substitution positions are position isomers. All of the four position isomers are encompassed by the Formula 1 of Park. The selection of the specific substitution position 4 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Lastly, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electric element.
The modification provides the Modified compound P-12 of Park as shown below left.

    PNG
    media_image7.png
    475
    760
    media_image7.png
    Greyscale

The Modified compound P-12 of Park has similar structure as Applicant’s Compound P-93 (see the figure above right). The only difference between two compounds is that the benzothiophene unit (see the dashed circle in the figure above left) is substituted to the positions 2 and 3 of the N-phenylcarbazole group of the Modified compound P-12 of Park, while the benzothiophene unit is substituted to the positions 1 and 2 of the N-phenylcarbazole group of Applicant’s Compound P-93.
Therefore, Applicant’s Compound P-93 is a position isomer of the Modified compound P-12 of Park.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the Modified compound P-12 of Park by substituting the substitution position of the benzothiophene unit to the positions 1 and 2 of the N-phenylcarbazole group of the compound. A compound in which the benzothiophene unit is substituted to the positions 2 and 3 of the N-phenylcarbazole group would represent a position isomer of the compound wherein the benzothiophene unit is substituted to the positions 1 and 2 of the N-phenylcarbazole group. One of ordinary skill in the art would expect that the position isomers having each respective structure would act in similar manner.
The Position isomer of the modified compound P-12 of Park which has identical structure as Applicant’s Compound P-93 of claim 12 and the Formula 7 of claim 11, wherein Ar1 and Ar2 are each C6-C60 aryl group (phenyl); X is S; R1 to R7 are not selected; a, b, c, d, e, f, and g are each 0; L1 is a direct bond; L2 is a C6-C60 arylene group (phenylene), meeting all the limitations of claims 11-12.

 Claims 1-2, 4-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (KR 2016/0087755 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Park) in view of Hu et al. (JP 1999/176578, English translation is referred to, hereafter Hu), Lai et al. (“m -Indolocarbazole Derivative as a Universal Host Material for RGB and White Phosphorescent OLEDs”, Adv. Func. Mater. 2015, vol. 25, page 5548-5556, hereafter Lai), Ting et al. (“Indolo[3,2-b]carbazole/benzimidazole hybrid bipolar host materials for highly efficient red, yellow, and green phosphorescent organic light emitting diodes”, J. Mater. Chem. 2012, vol. 22, page 8399-8407, hereafter Ting), and Wu et al. (“Indolo[3,2-b]carbazole-Based Thin-Film Transistors with High Mobility and Stability”, J. Am. Chem. Soc. 2005, vol. 127, page 614-618, hereafter Wu).
Regarding claims 1-2, 4-6, 8, and 10, Cha discloses a compound (Formula 1 in [008] of the original document) used for an organic light emitting diode (paragraphs 5-6 of page 3 of the translated document). 

    PNG
    media_image8.png
    312
    562
    media_image8.png
    Greyscale


In Formula 1 of Cha, R1 to R20 can be each hydrogen, at least one of R7 and R8 is 
    PNG
    media_image9.png
    82
    203
    media_image9.png
    Greyscale
, wherein L can be a direct bond; Ar1 and Ar2 can be each independently a substituted or unsubstituted aryl group or a substituted or unsubstituted heterocyclic group; and m is an integer of 0 to 10 (pages 2-3).
Cha exemplifies Compound 12-18 ([369]).
Cha teaches that the compounds of Cha can be used as an electron suppression, hole transporting, or hole injecting materials (page 3, paragraph 6).
Cha exemplifies an organic light emitting device (Example 1-1 in pages 186-188) comprising an anode (ITO), a hole injection layer (HAT), a hole transport layer (NPB), an electron suppression layer (Compound 2-1), a light emitting layer (BH and BD), and a second electrode (cathode, Al).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Cha by substituting the electron suppression layer material with Compound 12-18 as taught by Cha.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of Compound 2-1 with Compound 12-18 of Cha would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, the selection of the exemplary compound 12-18 of Cha would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electric element.
The modification provides the Modified organic light emitting device of Cha comprising a first electrode (anode, ITO), a hole injection layer (HAT), a hole transport layer (NPB), an electron suppression layer (Compound 12-18 of Cha), a light emitting layer (BH and BD), and a cathode (Al).
The Compound 12-18 of Cha does not include indolocarbazole; instead it has carbazole at the position corresponding to Ar1 of Formula 1 of Cha. However, Cha does teach that the Formula 1 of Cha can have a substituted or unsubstituted heterocyclic group at the position corresponding to Ar1 of Formula 1 of Cha (page 3). Indolocarbazole is a known heterocyclic group in the art.
Hu discloses a hole transporting compound comprising indolocarbazole ([001]).
Hu teaches that the indolocarbazole compound in an organic light emitting device provides excellent hole transporting capabilities and excellent thermal stability ([008]).
Hu exemplifies N,N’-diphenylindolocarbazole (Compound (6) in [023]).
Lai teaches that indolocarbazole core has large rigid conjugated structures, excellent hole transporting ability, and outstanding morphological stability and thermal durability (page 5549, column 1, paragraph 2).
Ting teaches that indolocarbazole provides great hole transporting ability as compared with carbazole (page 8400, column 1, paragraph 2).
Wu teaches that 5,11-diaryl-substituted indolocarbazole provides amorphous thin film (Abstract).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 12-18 of Cha by substituting N-phenylcarbazole with N,N’-diphenylindolocarbazole as taught by Hu, Lai, Ting, and Wu.
The motivation for doing so would have been to provide excellent hole transporting capabilities, morphological and thermal stabilities, and amorphous properties, based on the teaching of Hu, Lai, Ting, and Wu.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both N-phenylcarbazole and N,N’-diphenylindolocarbazole are a known substituted heterocyclic group at the time when the invention was effectively filed. Cha teaches that Ar1 can be a substituted heterocyclic group (page 3). The substitution of the N-phenylcarbazolyl group with an N,N’-diphenylindolocarbazolyl group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.

    PNG
    media_image10.png
    333
    427
    media_image10.png
    Greyscale


The modification provides the Compound of Cha as modified by Hu, Lai, Ting, and Wu which has identical structure as Applicant’s Formula 1, wherein Ar1 and Ar2 are each C6-C60 aryl group (phenyl); X is N-L3-Ar3; R1 to R5 and R7 are each hydrogen; R6’s are each C1-C50 alkyl group or C2-C20 alkenyl group, wherein R6’s may bind to each other to form a ring in the presence of a plurality of R6’s, at least one pair of independently neighboring R6’s may bind to each other to form a ring, provided that R1 to R7 forming no ring are the same as defined above; a, b, c, d, e, and g are each 0; f is 2; L1 and L3 are each direct bond; L2 is a C6-C60 arylene group (phenylene); Ar3 is a C6-C-60 aryl group (phenyl), meeting all the limitations of claims 1-2.
The modification also provides the Organic light emitting device of Cha as modified by Hu, Lai, Ting, and Wu comprising a first electrode (anode, ITO), a hole injection layer (HAT), a hole transport layer (NPB), an electron suppression layer (Compound of Cha as modified by Hu, Lai, Ting, and Wu), a light emitting layer (BH and BD), and a second electrode (cathode, Al), wherein the organic light emitting device is equated with an organic electric element. 
The organic light emitting device is equated with an organic light emitting diode because the device has a structure of a light emitting layer disposed between an anode and a cathode.
The electron suppression layer of the device of Cha is equated with a light emitting auxiliary layer of the instant application, because the instant specification describes the light emitting auxiliary layer (151) as the layer disposed between the hole transport layer (140) and the light emitting layer (150) of an organic light emitting diode (lines 25-27 of page 2; Fig. 1; and Example 1 in [405]) and comprises the compound of Formula 1 (lines 3-6 of page 25). The electron suppression layer of the device of Cha is disposed between the hole transport layer (NPB) and the light emitting layer (BH and BD) and made of Compound of Cha as modified by Hu, Lai, Ting, and Wu which has identical structure as Applicant’s Formula 1.
The Organic light emitting diode of Cha as modified by Hu, Lai, Ting, and Wu comprising a first electrode (anode, ITO), a hole injection layer (HAT), a hole transport layer (NPB), a light emitting auxiliary layer (Compound of Cha as modified by Hu, Lai, Ting, and Wu), a light emitting layer (BH and BD), and a second electrode (cathode, Al), wherein the organic light emitting diode is an organic electric element; and the light emitting auxiliary layer is an organic material layer, meeting all the limitations of claims 4-6 and 10.
 Cha does not disclose a specific organic material layer comprising the Compound of Cha as modified by Hu, Lai, Ting, and Wu and formed by a spin coating process; however, Cha does teach that the compound of Cha represented by Formula 1 of Cha can be formed by a spin coating process (page 178, paragraph 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Cha as modified by Hu, Lai, Ting, and Wu by forming the layer comprising Compound of Cha as modified by Hu, Lai, Ting, and Wu by a spin coating process as taught by Cha.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both vacuum deposition and solution processes including a spin coating process are known methods to form a layer comprising the compounds of Cha. The substitution of the vacuum deposition with a spin coating method would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the organic electric element of Cha as modified by Hu, Lai, Ting, and Wu, wherein the layer comprising the Compound of Cha as modified by Hu, Lai, Ting, and Wu is formed by a spin coating process, meeting all the limitations of claim 8.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (KR 2016/0087755 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent) in view of Hu et al. (JP 1999/176578, English translation is referred to), Lai et al. (“m -Indolocarbazole Derivative as a Universal Host Material for RGB and White Phosphorescent OLEDs”, Adv. Func. Mater. 2015, vol. 25, page 5548-5556), Ting et al. (“Indolo[3,2-b]carbazole/benzimidazole hybrid bipolar host materials for highly efficient red, yellow, and green phosphorescent organic light emitting diodes”, J. Mater. Chem. 2012, vol. 22, page 8399-8407), and Wu et al. (“Indolo[3,2-b]carbazole-Based Thin-Film Transistors with High Mobility and Stability”, J. Am. Chem. Soc. 2005, vol. 127, page 614-618) as applied to claims 1-2, 4-6, 8, and 10 above, further in view of Mishima et al. (US 2010/0019664 A1, hereafter Mishima).
Regarding claim 7, the Organic light emitting diode (organic electric element) of Cha as modified by Hu, Lai, Ting, and Wu reads on all the features of claim 4 as outlined above.
The organic light emitting diode comprises a first electrode (anode, ITO), a hole injection layer (HAT), a hole transport layer (NPB), a light emitting auxiliary layer (Compound of Cha as modified by Hu, Lai, Ting, and Wu), a light emitting layer (BH and BD), and a second electrode (cathode, Al), wherein the organic light emitting diode is an organic electric element and the light emitting auxiliary layer is an organic material layer.
Cha as modified by Hu, Lai, Ting, and Wu does not disclose a specific organic electric element comprising a light efficiency improving layer and the Compound of Cha as modified by Hu, Lai, Ting, and Wu used as a light emitting auxiliary layer.
Mishima discloses an organic electric element (“organic electroluminescent panel” in [010]-[015], [024], and Fig. 1) comprising a substrate (20), a lower electrode (30), an organic layer (40), an upper electrode (50), and a light efficiency improving layer (“inorganic layer”, 60 in Fig. 1). 
Mishima teaches that one of lower electrode and the upper electrode can be used as an anode and the other as a cathode ([033]).
Mishima teaches that the light efficiency improving layer functions not only as sealing layer but also as a light scattering layer such that the organic electric element provides high light extraction efficiency ([113]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Cha as modified by Hu, Lai, Ting, and Wu by forming a light efficiency improving layer formed on one surface of at least one of the first and the second electrodes, as taught by Mishima.
The motivation of doing so would have been to provide high light extraction efficiency based on the teaching of Mishima. 
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electric element.
The modification provides the organic electric element comprising the organic light emitting diode of Cha as modified by Hu, Lai, Ting, and Wu, and further comprising a light efficiency improving layer formed on one surface of at least one of the first and second electrodes, the surface being the opposite side to the organic material layer.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (KR 2016/0087755 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent) in view of Hu et al. (JP 1999/176578, English translation is referred to), Lai et al. (“m -Indolocarbazole Derivative as a Universal Host Material for RGB and White Phosphorescent OLEDs”, Adv. Func. Mater. 2015, vol. 25, page 5548-5556), Ting et al. (“Indolo[3,2-b]carbazole/benzimidazole hybrid bipolar host materials for highly efficient red, yellow, and green phosphorescent organic light emitting diodes”, J. Mater. Chem. 2012, vol. 22, page 8399-8407), and Wu et al. (“Indolo[3,2-b]carbazole-Based Thin-Film Transistors with High Mobility and Stability”, J. Am. Chem. Soc. 2005, vol. 127, page 614-618) as applied to claims 1-2, 4-6, 8, and 10 above, further in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012).
Regarding claim 9, the Organic light emitting diode (organic electric element) of Cha as modified by Hu, Lai, Ting, and Wu reads on all the features of claim 4 as outlined above.
The organic light emitting diode comprises a first electrode (anode, ITO), a hole injection layer (HAT), a hole transport layer (NPB), a light emitting auxiliary layer (Compound of Cha as modified by Hu, Lai, Ting, and Wu), a light emitting layer (BH and BD), and a second electrode (cathode, Al), wherein the organic light emitting diode is an organic electric element and the light emitting auxiliary layer is an organic material layer.
Cha as modified by Hu, Lai, Ting, and Wu does not disclose a specific electronic device comprising a display device comprising the organic light emitting diode of Cha as modified by Hu, Lai, Ting, and Wu and a controller for driving the display device.
Pang discloses an electronic device comprising a display device (“flexible active matrix OLED display” in Fig. 3) comprising an organic light emitting diode (“C: OLED” in Fig. 3) and a controller for driving the display device (“B:TFT” in Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic light emitting diode of Cha as modified by Hu, Lai, Ting, and Wu by incorporating the diode into the electronic device of Pang, as taught by Pang.
The motivation of doing so would have been to make a flexible display device based on the teaching of Pang.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic light emitting diode in the flexible display would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a flexible display device.
The modification provides an electronic device comprising a display device comprising the Organic light emitting diode of Cha as modified by Hu, Lai, Ting, and Wu and a controller for driving the display device, wherein the Organic light emitting diode is an organic electric element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786